



EXHIBIT 10.5


LGI HOMES, INC.
2013 EQUITY INCENTIVE PLAN
(AS AMENDED AND RESTATED MAY 4, 2017)
NOTICE OF RESTRICTED STOCK UNIT AWARD
 
 
Subject to the terms and conditions of this Notice of Restricted Stock Unit
Award (this “Notice”), the Restricted Stock Unit Award Agreement attached hereto
(the “Award Agreement”), and the Amended and Restated LGI Homes, Inc. 2013
Equity Incentive Plan (as amended and restated May 4, 2017) (the “Plan”), LGI
Homes, Inc. (the “Company”) hereby grants the individual designated below (the
“Participant”) the number of Restricted Stock Units below (the “RSUs”). Unless
otherwise specifically indicated, all terms used in this Notice shall have the
meaning as set forth in the Award Agreement or the Plan, as applicable.
Identifying Information:
Participant Name: ###PARTICIPANT_NAME###          
Date of Grant: ###GRANT_DATE###
Address: ###HOME_ADDRESS###         
Number of RSUs: ###TOTAL_AWARDS###
Vesting Commencement Date: ###GRANT_DATE###
Vesting Schedule:
Subject to the Participant’s continuous status as a Service Provider, and the
terms of the Plan and this Award Agreement, the RSUs shall vest on:
###VEST_SCHEDULE_TABLE###
Notwithstanding the above, the RSUs shall automatically become fully vested upon
the earliest of: (i) the Participant’s Disability; (ii) the Participant’s death;
and (iii) immediately prior to the closing of a Change in Control of the
Company.
By approving this agreement below and the signature of the Company’s
representative, the Participant and the Company agree that the RSUs granted are
governed by the terms and conditions of this Notice, the Award Agreement and the
Plan.
LGI HOMES, INC.
###CEO###
Name: Eric Lipar
Title: Chief Executive Officer


PARTICIPANT ACKNOWLEDGMENT
The Participant acknowledges receipt of a copy of this Notice, the Award
Agreement and the Plan, and represents that he or she is familiar with the
provisions thereof, and hereby accepts the RSUs subject to all of the terms and
provisions hereof and thereof. The Participant has reviewed this Notice, the
Award Agreement and the Plan in their entirety, has had an opportunity to obtain
the advice of legal counsel prior to executing





--------------------------------------------------------------------------------





this Participant Acknowledgment, and fully understands all provisions of this
Notice, the Award Agreement and the Plan. The Participant hereby agrees that all
questions of interpretation and administration relating to this Notice, the
Award Agreement and the Plan shall be resolved by the Committee.
The Participant hereby acknowledges that he or she has had the opportunity to
review with his or her own tax advisors the tax consequences of receiving this
Notice, the Award Agreement and the Plan, and the transactions contemplated
thereby, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction, prior to executing this Notice. The Participant
attests that he or she is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents or affiliates.
Further, the Participant hereby acknowledges and understands that he or she (and
not the Company) shall be solely responsible for his or her tax liability that
may arise as a result of receiving this Notice and the Award Agreement.
 























--------------------------------------------------------------------------------





LGI HOMES, INC.
2013 EQUITY INCENTIVE PLAN
(AS AMENDED AND RESTATED MAY 4, 2017)
RESTRICTED STOCK UNIT AWARD AGREEMENT
Subject to the terms and conditions of the Notice of Restricted Stock Unit Award
(the “Notice”), this Restricted Stock Unit Award Agreement (the “Award
Agreement”), and the LGI Homes, Inc. 2013 Equity Incentive Plan (as amended and
restated May 4, 2017) (the “Plan”), LGI Homes, Inc. (the “Company”) hereby
grants the individual set forth in the Notice (the “Participant”) the Restricted
Stock Units set forth in the Notice (the “RSUs”). Unless otherwise specifically
indicated, all terms used in this Award Agreement shall have the meaning as set
forth in the Notice or the Plan, as applicable.
1. Vesting Schedule and Risk of Forfeiture.
(a) Vesting Schedule. Subject to the Participant’s continuous service with the
Company as a Service Provider, the RSUs shall vest in accordance with the
Vesting Schedule provided in the Notice.
(b) Risk of Forfeiture. The RSUs shall be subject to a risk of forfeiture until
such time the risk of forfeiture lapses in accordance with the above Vesting
Schedule. All or any portion of the RSUs subject to a risk of forfeiture shall
automatically be forfeited and immediately returned to the Company if the
Participant’s continuous status as a Service Provider is interrupted or
terminated for any reason other than as expressly provided in the Vesting
Schedule provided in the Notice. Additionally, and notwithstanding anything in
the Notice or this Award Agreement to the contrary, the RSUs shall be forfeited
if the Participant’s continuous service as a Service Provider is terminated for
Cause or if the Participant breaches (as determined by the Board) any provisions
of the Notice, this Award Agreement or the Plan. The Company shall implement any
forfeiture under this Section 1 in a unilateral manner, without the
Participant’s consent, and with no payment to the Participant, cash or
otherwise, for the forfeited RSUs.
2. Settlement of RSUs into Shares. Subject to the terms of this Award Agreement,
on the date all or any portion of the RSUs become non-forfeitable pursuant to
the Vesting Schedule, each RSU that becomes non-forfeitable shall be converted
into one Share and as soon as practicable, but no later than 15 days, thereafter
shall be delivered or made available to the Participant.
3. Taxes.
(a) Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the RSUs granted
hereunder, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the RSUs
granted hereunder.
(b) Payment of Withholding Taxes. The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. Federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any RSUs that settle in Shares in accordance with Section 2. The Committee
shall have the sole authority to determine whether “net withholding” may be
permitted or is required for purposes of the Participant satisfying his or her
obligations under this Section 3(b). The Participant hereby acknowledges his or
her understanding that the Company’s obligations under this Award Agreement are
fully contingent on the Participant first satisfying this Section 3(b).
Therefore, a failure of the Participant to reasonably satisfy this Section 3 in
accordance with the Committee’s sole and absolute discretion shall result in the
automatic termination and expiration of this Award Agreement and the Company’s
obligations





--------------------------------------------------------------------------------





hereunder. The Participant hereby agrees that a breach of this Section 3(b)
shall be deemed to be a material breach of this Award Agreement.
(c) Section 409A. The RSUs are intended to qualify as “short term deferrals”
exempt from Section 409A of the Code (“Section 409A”) and this Award Agreement
shall be construed and interpreted accordingly. Notwithstanding any other
provision in the Plan or this Award Agreement to the contrary, the Committee
shall have the right, in its sole discretion, to adopt such amendments to the
Plan or this Award Agreement or take such other actions (including amendments
and actions with retroactive effect) as the Committee determines are necessary
or appropriate for the RSUs to comply with or remain exempt from Section 409A.
4. Transferability of RSUs. The RSUs may not be assigned or transferred except
as provided in this Section 4. On the Participant’s death, the payment with
respect to the RSUs will pass to the designated beneficiary on file with the
Company. If no such designation is made or if the designated beneficiary does
not survive the Participant’s death, the payment with respect to the RSUs will
pass by will or the laws of descent and distribution. The terms of this Award
Agreement shall be binding upon the executors, administrators, heirs, successors
and transferees of the Participant.
5. Rights as a Shareholder of the Company. The Participant’s receipt of the
grant of RSUs pursuant to this Award Agreement shall provide and confer no
rights or status as a shareholder of the Company until such time the RSUs are
settled in Shares and Shares are actually delivered to the Participant in
accordance with Section 2 of this Award Agreement.
6. Legality of Initial Issuance. No Shares shall be issued in accordance with
Section 2 of this Award Agreement unless and until the Committee has determined
that: (i) the Company and the Participant have taken all actions required to
register the Shares under the Securities Act or to perfect an exemption from the
registration requirements thereof, if applicable; (ii) all applicable listing
requirements of any stock exchange or other securities market on which the
Shares are listed has been satisfied; and (iii) any other applicable provision
of state or U.S. federal law or other applicable law has been satisfied.
7. Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.
8. Successors and Assigns. Except as provided herein to the contrary, this Award
Agreement shall be binding upon and inure to the benefit of the parties to this
Award Agreement, their respective successors and permitted assigns.
9. No Assignment. Except as otherwise provided in this Award Agreement, the
Participant shall not assign any of his rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Award Agreement.
10. Severability. The validity, legality or enforceability of the remainder of
this Award Agreement shall not be affected even if one or more of the provisions
of this Award Agreement shall be held to be invalid, illegal or unenforceable in
any respect.
11. Amendment. Any provision of this Award Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by a written instrument signed
by the parties hereto.
12. Administration and Interpretation. Any determination by the Committee in
connection with any question or issue arising under the Plan or this Award
Agreement shall be final, conclusive and binding on the Participant, the Company
and all other persons. Any question or dispute regarding the interpretation of
this





--------------------------------------------------------------------------------





Award Agreement or the receipt of the RSUs hereunder shall be submitted by the
Participant to the Committee. The resolution of such a dispute by the Committee
shall be final and binding on all parties.
13. Headings. The section headings in this Award Agreement are inserted only as
a matter of convenience, and in no way define, limit or interpret the scope of
this Award Agreement or of any particular section.
14. Counterparts. This Award Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as being a
good and valid execution and delivery of this Award Agreement by that party.
15. Entire Agreement; Governing Law. The provisions of the Plan and the Notice
are incorporated herein by reference. Except as otherwise provided herein, the
Plan, the Notice and this Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and the Participant. This Award Agreement is governed by the laws of
the State of Texas applicable to contracts executed in and to be performed in
that state.
16. No Guarantee of Service Provider Status. THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE RIGHTS GRANTED HEREUNDER AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE
PARTICIPANT’S RIGHT OR THE COMPANY’S/AFFILIATE’S RIGHT TO TERMINATE THE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
17. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.





